          Case 2:19-cv-00255-APG-BNW Document 41 Filed 10/02/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 THE AMERICAN AUTOMOBILE                                Case No.: 2:19-cv-00255-APG-BNW
   ASSOCIATION, INC.,
 4                                                      Order to Show Cause Why Defendants
        Plaintiff                                         Should not be Held in Contempt
 5
   v.                                                                 [ECF No. 39]
 6
   AAA ANYTIME, INC. AND MITCHELL
 7 WINIK,

 8          Defendants

 9         I previously entered default judgment in favor of plaintiff The American Automobile

10 Association, Inc. (AAA) and against defendants AAA Anytime, Inc. and Mitchell Winik

11 (collectively, the Defendants). ECF Nos. 36, 37. AAA contends that the Defendants have not

12 complied with the terms of that default judgment. Thus, AAA now moves for contempt

13 sanctions against them. ECF No. 39.

14         I THEREFORE ORDER that AAA’s motion (ECF No. 39) is granted. The Defendants

15 shall show cause, in writing, by October 13, 2020, why I should not hold them in contempt for

16 failing to comply with the terms of the default judgment entered against them. Sanctions may

17 include (1) immediate payment of both the entire amount awarded in my prior order and AAA’s

18 costs and attorneys’ fees incurred in attempting to enforce the Order, and (2) such other sanctions

19 as I deem appropriate under the circumstances. I will conduct a hearing, by video conference, on

20 whether to impose contempt sanctions on October 21, 2020 at 10:30 a.m. My courtroom

21 deputy will provide instructions on how to access that video conference as that date approaches.

22         Dated this 2nd day of October, 2020.

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
